                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA
               Plaintiff,

       v.                                              Case No. 18-CR-227

PERRY HICKS
                    Defendant.


                                  DECISION AND ORDER

      Defendant Perry Hicks requests reconsideration of the denial of his motion for

compassionate release. For the reasons that follow, I deny his request.

                                     I. BACKGROUND

      On June 10, 2019, I sentenced defendant to 132 months in prison on his guilty plea to

conspiracy to possess with intent to distribute 50 grams or more of methamphetamine. (R. 37.)

On June 25, 2020, defendant filed a pro se letter seeking compassionate release. (R. 78.) I

appointed counsel under the CJA (R. 82), and on August 10, 2020, counsel filed a supplement

on defendant’s behalf (R. 87). After obtaining a response from the government (R. 89) and a

reply from the defense (R. 94, 95), I denied the motion on October 7, 2020 (R. 96).

      Defendant sought release based on obesity and asthma, arguing that these conditions

increased his risk of COVID-19 complications. (R. 96 at 7.) He further noted that his facility,

FCI Lompoc, had experienced a severe COVID-19 outbreak. (R. 96 at 8.) In finding that

defendant failed to establish “extraordinary and compelling reasons” for release, as required

by the compassionate release statute, 18 U.S.C. § 3582(c)(1)(A)(i), I noted that he barely

qualified as obese based on his BMI, nothing in the medical evidence suggested that his weight
caused him any problems, his asthma appeared to be mild and under control, and the

conditions at Lompoc appeared to have improved. (R. 96 at 12-14.) I further noted that

defendant had already contracted COVID-19, his case was asymptomatic, and he alleged no

lingering effects of the virus.1 (R. 96 at 13-14.) Finally, I noted that even if defendant could

demonstrate extraordinary and compelling reasons for release, the sentencing factors under

18 U.S.C. § 3553(a) weighed against granting his request. (R. 96 at 14-15.) I concluded that

releasing defendant after he had served barely 1 year of an 11-year prison term for a serious

drug trafficking offense—which he committed while on bond in another federal drug

case—would undermine the goals of the original sentence. (R. 96 at 15.)

       On October 19, 2020, defendant filed a pro se motion for reconsideration. On October

21, 2020, his lawyer filed a notice of appeal. On November 9, 2020, defendant filed a pro se

motion to proceed with the reconsideration request; on December 18, 2020, he filed a

supplement to his request for reconsideration; and on February 3, 2021, he filed an amendment

to his request for reconsideration. On March 26, 2021, the Seventh Circuit dismissed the

appeal for lack of prosecution.2



       1
       The government argued that, having contracted the virus and recovered, defendant
could not demonstrate extraordinary and compelling reasons for release. (R. 89 at 8.) I
declined to adopt a rigid rule that a person who had recovered from the virus could never
demonstrate extraordinary and compelling reasons. Instead, I endorsed “an individualized
determination, which should include consideration of the prisoner’s specific medical problems
and their severity, the course of his recovery from the virus, whether he displays any lingering
symptoms or effects, and the conditions at his particular facility.” (R. 96 at 12.)
       2
        Because the appeal has been dismissed, I need not consider whether I have jurisdiction
to decide the motion for reconsideration. See United States v. Thompson, No. 04-CR-461-1,
2020 U.S. Dist. LEXIS 244571, at *2 (N.D. Ill. Dec. 30, 2020) (noting that the filing of a notice
of appeal divests the district court of jurisdiction, although Fed. R. Crim. P. 37 provides a
limited exception to the general rule).

                                               2
                                       II. DISCUSSION

      A motion for reconsideration may be appropriate where the court has misapprehended

the issues, where a significant change in the law has occurred, or where significant new facts

have been discovered. United States v. Redmond, No. 3:14-CR-30109-NJR, 2020 U.S. Dist.

LEXIS 233863, at *3 (S.D. Ill. Dec. 14, 2020); see also United States v. Rollins, 607 F.3d 500,

502 (7th Cir. 2010) (discussing motions for reconsideration in criminal cases). Defendant fails

to establish a basis for reconsideration here. I address each of his three submissions in turn.

A.    October 2020 Motion

      In his initial motion for reconsideration, defendant asks the court to consider reports from

the Office of the Inspector General (“OIG”) and Dr. Homer Venters noting deficiencies in the

COVID-19 response at FCI Lompoc; he also notes that the ACLU had filed a class action

lawsuit based on the conditions at Lompoc. (R. 97 at 2-4.) Defendant states that there have

been about 900 COVID-19 cases at the facility, including his, and he contends that he

experienced extreme headaches, shortness of breath, and body aches. (R. 97 at 4.) He

indicates that he was fortunate to have survived but worries about the next outbreak. (R. 97

at 4-5.) He notes that re-infection is possible and the second case could be more dangerous

than the first. (R. 96 at 5.) He names several inmates who died of COVID-19 after either

testing negative or being pronounced recovered by the BOP. (R. 97 at 6.) He indicates that

due to his asthma and obesity he is concerned about a second wave of infections. (R. 97 at

6-7.) He also cites a number of cases, including United States v. Common (R. 97 at 8-9), which

he contends is similar to his case. Defendant further argues that the § 3553(a) factors are

satisfied. He indicates that his incarceration has provided time to reflect and realize what is



                                               3
important. (R. 97 at 10.) He states that he made an egregious mistake and is sorry to the

community for the harm he caused. (R. 97 at 10.) He concludes that the time he has served

has deterred him from further crimes and asks for another chance. (R. 97 at 11.)

        The OIG report is based on a remote inspection completed between April 23 and May

1, 2020. (R. 97 at 16.) While the report criticizes several aspects of the BOP’s pandemic

response, defendant fails to link those criticisms to his particular case. The Venters report,

dated September 25, 2020 (R. 97 at 40), generally indicates that Lompoc has improved in

some areas (R. 97 at 50) but several deficiencies still exist (R. 97 at 51). Dr. Venters makes

various recommendations to mitigate the effects of the pandemic. (R. 97 at 53-56.) Again,

however, defendant does not link those findings and recommendations to his specific situation.

See United States v. Mitchell, No: 3:16-cr-57-J-32PDB, 2020 U.S. Dist. LEXIS 229013, at *4

(M.D. Fla. Dec. 7, 2020) (noting that the remedy for the deficiencies noted to the OIG and

Venters reports is not “is not necessarily to grant compassionate release to any given inmate

at the facility”).

        Defendant’s claim that he experienced severe symptoms during his first COVID-19

infection is contradicted by the medical records submitted with the original briefing, which

showed that defendant’s case was asymptomatic. (R. 96 at 10, citing R. 91 at 29-30; R. 96 at

13, citing R. 91 at 8.) Defendant presents no additional medical evidence substantiating his

claims.

        In the original order, I acknowledged the possibility defendant could be reinfected, and

that the second case could be symptomatic. But after considering his medical conditions, his

course of recovery, the absence of lingering symptoms, and the current conditions at his facility,

I concluded that defendant failed to demonstrate that his situation was extraordinary and his

                                                4
need for release compelling. (R. 96 at 13-14.) In that order, I also discussed the Common

decision upon which defendant now relies (R. 96 at 11, 13); the other cases he cites pre-date

my original order and thus are not new.

       Finally, defendant’s brief discussion of the § 3553(a) factors provides no basis for

reconsideration. While it is good that defendant has used his time for reflection, it remains my

view that releasing him after he has served but a fraction of his sentence would undermine the

goals of the original sentence. As indicated in the original order,

       a significant prison term is warranted in this case, to reflect the seriousness of the
       offense, which involved a substantial amount of methamphetamine; to try to
       promote respect for the law and deter defendant, as being on bond in another
       federal drug case did not suffice; and to protect the public from further drug
       trafficking. Defendant served a lengthy prison sentence in the past, yet returned
       to criminal activity within a few years of discharging in that case. (R. 86 at 11.)
       Given his record, I cannot have confidence that supervised release, even with a
       home confinement condition, will suffice to protect the public and deter.

(R. 96 at 15.)

B.     December 2020 Supplement

       In the December 2020 supplement, defendant contends that there have been dramatic

developments in the law and in the situation at Lompoc. (R. 105 at 1.) First, he notes that

several courts of appeals, including the Seventh Circuit, have held that U.S.S.G. § 1B1.13 does

not limit the district court’s discretion in deciding a compassionate release motion. (R. 105 at

1-2.) I adopted this position in my original order in this case. (R. 96 at 5, indicating that “the

Commission’s policy statement does not constrain a court’s independent assessment of

whether extraordinary and compelling reasons warrant a sentence reduction under §

3582(c)(1)(A)”.) Accordingly, these decisions do not represent a change in the law supporting

reconsideration.


                                                 5
       Second, defendant states that the OIG report and the Venters report concerning

deficiencies in the COVID-19 response were correct, as the virus had returned to Lompoc with

13 inmates and one staff member infected.             (R 105 at 2; R. 105-1 at 1.)     Noting the

government’s previous argument that recovered inmates will likely not become reinfected,

defendant cites articles discussing reinfection. (R. 105 at 3; R. 105-1 at 2-25.) Again, this is

not new, as I acknowledged that possibility in the original order. (R. 96 at 12.) I also

acknowledged the possibility that prison conditions could change. (R. 96 at 14.)

       Third, defendant contends that medical staff have refused to retest inmates, meaning

cases of reinfection are discovered only if the inmate is sent to an outside hospital. (R. 105 at

4; R. 105-2 at 1-4.) He contends that this substantiates the concerns raised in the OIG and

Venters reports. (R. 105 at 4.) He further contends that Lompoc remains a hot spot and is not

getting any better. (R. 105 at 5.) He later states that there are 12 hospitalizations of reinfected

COVID-19 cases. (R. 105 at 6.) While these developments show that the threat has not

completely abated, defendant does not address the primary reasons for my denial of his

motion: his failure to demonstrate that his particular situation is extraordinary. Moreover, FCI

Lompoc currently reports no positive inmates or staff members, and 614 inmates and 23 staff

members recovered.3 The BOP also reports 214 staff and 788 inmate vaccinations at

Lompoc.4

       Fourth, defendant asks the court to consider three recent cases in which inmates were

released after serving a fraction of their sentences. (R. 105 at 5.) In United States v. Jones,



       3
           https://www.bop.gov/coronavirus/ (last visited April 28, 2021).
       4
           https://www.bop.gov/coronavirus/ (last visited April 28, 2021).

                                                  6
980 F.3d 1098, 1115 (6th Cir. 2020), the court of appeals affirmed the denial of a

compassionate release motion based in part on the district judge’s observation that the prisoner

had served just two years of a ten-year sentence. The other two cases, United States v. Ferizi,

No. 16-CR-42-LMB (E.D. Va. Dec. 3, 2020) and United States v. Jeff Lebowski (D.N.J. 2020),

do not appear in commercial databases, and defendant does not provide a copies, so it is

impossible to determine whether they are relevant. In any event, it is highly unlikely that the

sort of intervening change in the law that might support reconsideration will not be found in

unpublished district court cases from other circuits. See Bank of Waunakee v. Rochester

Cheese Sales, Inc., 906 F.2d 1185, 1191 (7th Cir. 1990) (explaining that a motion for

reconsideration may be granted based on a controlling or significant change in the law).

C.     February 2021 Amendment

       In the February 2021 amendment, defendant notes that the risk of reinfection is higher

in prison or jail. (R. 106 at 1-2.) Again, this is not new; in the original order, I cited CDC

materials on the heightened risk in prison. (R. 96 at 8.)

       Defendant mentions a particular inmate who tested positive in May 2020, recovered, and

then became reinfected and died. He further states that as of December 2020 the Lompoc

Federal Correctional Complex has had over 65 reinfection cases. (R. 106 at 2.) The specifics

may be new, but the risk of reinfection is one I acknowledged in the original order. Defendant’s

brief reference to the new, more contagious variants (R. 105 at 3) also provides no basis for

reconsideration.

       Finally, defendant indicates that he has not yet been vaccinated. (R. 105 at 3.) As

indicated above, it appears the BOP has now vaccinated hundreds of inmates at the Lompoc

Complex.

                                               7
                                     III. CONCLUSION

       THEREFORE, IT IS ORDERED that defendant’s motion for reconsideration (R. 97, 104)

is denied.

       Dated at Milwaukee, Wisconsin, this 28th day of April, 2021.
                                         /s/ Lynn Adelman
                                         LYNN ADELMAN
                                         District Judge




                                              8
